BOOCHEVER, Justice,
dissenting.
I concur in Chief Justice Rabinowitz’s dissent, but would modify it slightly to indicate that the Anchorage Equal Rights Commission may make investigations of alleged violations by insurance companies for the purpose of bringing the matters to the attention of the insurance commissioner. Such right to make investigations, however, would not involve any power to order insurance companies to answer interrogatories, submit documents, or otherwise respond to discovery.
I also wish to indicate my agreement with footnote 6 of the majority opinion which states that the Anchorage Equal Rights Commission may issue orders regarding discriminatory practices by insurance companies that do not directly involve insurance transactions, such as unfair discrimination in the hiring and firing of employees.